

Exhibit 10.1


AMENDMENT TO THE
ALLEGIANCE BANCSHARES, INC.
2015 AMENDED AND RESTATED STOCK AWARDS AND INCENTIVE PLAN
March 27, 2017
W I T N E S S E T H:


WHEREAS, Allegiance Bancshares, Inc. (the “Company”) presently maintains the
Allegiance Bancshares, Inc. 2015 Amended and Restated Stock Awards and Incentive
Plan (the “Plan”); and
WHEREAS, the Compensation Committee of the Company has recommended, and the
Board of Directors of the Company has approved, an amendment to the Plan to
increase the number of shares issuable under the Plan from 1,460,000 to
1,900,000; and
WHEREAS, pursuant to the terms of the Plan, the Board of Directors has the right
to amend the Plan to increase the number of shares, provided such amendment is
approved by the shareholders of the Company.
NOW, THEREFORE, effective upon approval by the shareholders of the Company at
the 2017 annual meeting of shareholders, Section (V)(a) of the Plan is hereby
amended (the “Amendment”) by deleting it in its entirety and replacing it with
the following:
V. STOCK SUBJECT TO THE PLAN
(a)    Stock Grant and Award Limits. The Committee may from time to time grant
Awards to one or more employees, directors or consultants determined by it to be
eligible for participation in the Plan in accordance with the provisions of
Paragraph VI. Subject to Paragraph XII, the maximum aggregate number of shares
of Stock for which Awards may be granted under the Plan is 1,900,000 (inclusive
of shares granted with respect to Awards prior to the date on which the
shareholders of the Company approve the Amendment), any or all of which may be
issued through Incentive Stock Options. To the extent that an Award lapses or is
canceled or forfeited, or the rights of its Holder terminate or the Award is
settled in cash, any Stock subject to such Award shall again be available for
grant under an Award. Notwithstanding anything to the contrary contained herein:
(i) shares of Stock surrendered or withheld in payment of the exercise price of
an Option shall count against the aggregate plan limit described above and shall
not again be made available for the grant of Awards under the Plan; and (ii)
shares of Stock withheld by the Company to satisfy any tax withholding
obligation shall count against the aggregate plan limit described above and
shall not again be made available for the grant of Awards under the Plan. Any
shares of Stock which may remain unissued and which are not subject to
outstanding Awards at the termination of this Plan shall cease to be reserved
for the purpose of this Plan, but until termination of this Plan or the
termination of the last of the Awards granted under this Plan, whichever last
occurs, the Company shall at all times reserve a sufficient number of shares to
meet the requirements of this Plan. No fractional shares of Stock shall be
delivered, nor shall any cash in lieu of fractional shares be paid.
[Signature Page Immediately Follows]










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Amendment to the Plan as of
the date first written above.


Allegiance Bancshares, Inc.






By:     /s/ Steven F. Retzloff            


Name: Steven F. Retzloff            


Title: President                     




























































































Signature Page to
AMENDMENT TO THE ALLEGIANCE BANCSHARES, INC. 2015 AMENDED AND RESTATED STOCK
AWARDS AND INCENTIVE PLAN



--------------------------------------------------------------------------------






    
ALLEGIANCE BANCSHARES, INC.
2015 AMENDED AND RESTATED STOCK AWARDS AND INCENTIVE PLAN


Allegiance Bancshares, Inc., a Texas corporation (the "Company"), assumed all
obligations under the Allegiance Bank Texas 2008 Stock Awards and Incentive Plan
("Bank Plan") pursuant to the Agreement and Plan of Merger, dated April 30,
2008, between Allegiance Bank Texas, a Texas banking association (the "Bank"),
and the Company. The Bank Plan was renamed as the Allegiance Bancshares, Inc.
2008 Stock Awards and Incentive Plan (the "2008 Plan") and was amended and
restated as of March 24, 2014. The 2008 Plan was amended and restated by the
Board as the Allegiance Bancshares, Inc. 2015 Amended and Restated Stock Awards
and Incentive Plan on February 27 2015, subject to approval by the Company's
shareholders.
I. PURPOSE


The purpose of the ALLEGIANCE BANCSHARES, INC. 2015 AMENDED AND RESTATED STOCK
AWARDS AND INCENTIVE PLAN (the "Plan") is to provide a means through which
Allegiance Bancshares, Inc., a Texas corporation (the "Company"), and its
Affiliates, may attract able persons to enter the employ of the Company and its
Affiliates and to provide a means whereby those employees, directors and
consultants, upon whom the responsibilities of the successful administration and
management of the Company and its Affiliates rest, and whose present and
potential contributions to the welfare of the Company and its Affiliates are of
importance, can acquire and maintain stock ownership, thereby strengthening
their concern for the welfare of the Company and its Affiliates and their desire
to remain in the Company's and its Affiliates' employ. A further purpose of the
Plan is to provide such employees, directors and consultants with additional
incentive and reward opportunities designed to enhance the profitable growth of
the Company. Accordingly, the Plan provides for granting Incentive Stock
Options, Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock
Awards, Performance Awards, Phantom Stock Awards, or any combination of the
foregoing, as is best suited to the circumstances of the particular employee,
director or consultant as provided herein.
II. DEFINITIONS


The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:
(a)"Affiliate" means any Parent Corporation and any Subsidiary Corporation.


(b)"Award" means, individually or collectively, any Option, Restricted Stock
Award, Phantom Stock Award, Performance Award or Stock Appreciation Right.


(c)"Board" means the Board of Directors of the Company.


(d)"Change of Control" means the occurrence of any of the following events: (i)
the Company shall not be the surviving entity in any merger, consolidation or
other reorganization (or survives only as a subsidiary of an entity other than a
previously wholly‑owned subsidiary of the Company), (ii) a Subsidiary
Corporation of the Company operating as a Texas banking association is merged or
consolidated into, or otherwise acquired by, an entity other than a wholly-owned
subsidiary of the Company, (iii) the Company sells, leases or exchanges all or
substantially all of its assets to any other person or entity (other than a
wholly‑owned subsidiary of the Company), (iv) the Company is to be dissolved and
liquidated, (v) any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the 1934 Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company's voting stock (based upon voting power), or
(vi) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board. Notwithstanding anything herein to the
contrary, and only to the extent that an Award is subject to Code Section 409A
and would not otherwise comply with Code Section 409A, a "Change of Control"
shall occur only to the extent that the definition of "Change of Control" set
forth above may be interpreted to be consistent with Code Section 409A and the
applicable Internal Revenue Service and Treasury Department regulations
thereunder.


(e)"Change of Control Value" shall mean with respect to a Change of Control (i)
the per share price offered to shareholders of the Company in any merger,
consolidation, reorganization, sale of assets or dissolution transaction, (ii)
the price per share offered to shareholders of the Company in any tender offer,
exchange offer or sale or other disposition of outstanding voting stock of the
Company, or (iii) if such Change of Control occurs other than as described in
clause (i) or clause (ii), the Fair Market Value per share of the shares into
which Awards are exercisable, as determined by the Committee, whichever is
applicable. In the event that the consideration offered to shareholders of the
Company consists of anything other than cash, the Committee shall determine the
fair cash equivalent of the portion of the consideration offered which is other
than cash.




1

--------------------------------------------------------------------------------





(f)"Code" means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to any section and any regulations under such section.


(g)"Committee" means a committee of one or more members of the Board appointed
by the Board to administer the Plan in accordance with Paragraph IV.


(h)"Company" means Allegiance Bancshares, Inc.


(i)A "consultant" means an individual (other than a director) who performs
services for the Employer as an independent contractor.


(j)A "covered employee" means an individual described in Code Section 162(m)(3),
as interpreted by Internal Revenue Service Notice 2007-49.


(k)A "director" means an individual who is serving on the Board or on the board
of directors of an Affiliate on the date the Plan is adopted by the Board or who
is elected to the Board or the board of directors of an Affiliate after such
date.


(l)"Effective Date" means the date the Plan is approved by the Company's
shareholders pursuant to Paragraph III.


(m)An "employee" means any person (including an officer or a director) in an
employment relationship with the Company or any Affiliate.


(n)"Employer" means the Company or an Affiliate.


(o)"Fair Market Value" means, as of any specified date, the mean of the high and
low sales prices of the Stock (i) reported by any interdealer quotation system
on which the Stock is quoted on that date or (ii) if the Stock is listed on a
national stock exchange, reported on the stock exchange composite tape on that
date; or, in either case, if no prices are reported on that date, on the last
preceding date on which such prices of the Stock are so reported. If the Stock
is traded over the counter at the time a determination of its fair market value
is required to be made hereunder, its fair market value shall be deemed to be
equal to the average between the reported high and low or closing bid and asked
prices of Stock on the most recent date on which Stock was publicly traded. In
the event Stock is not publicly traded at the time a determination of its value
is required to be made hereunder, the determination of its fair market value
shall be made by the Committee in such manner as it deems appropriate,
consistent with Treasury regulations and other formal Internal Revenue Service
guidance under Code Section 409A, with the intent that Options and Stock
Appreciation Rights granted under this Plan shall not constitute deferred
compensation subject to Code Section 409A.


(p)"Holder" means an individual who has been granted an Award.


(q)"Incentive Stock Option" means an incentive stock option within the meaning
of Code Section 422(b).


(r)"1934 Act" means the Securities Exchange Act of 1934, as amended.


(s)"Non-Employee Director" means a director serving on the Board who is a
"non-employee director" within the meaning of Rule 16b-3.


(t)"Nonqualified Stock Option" means an option granted under Paragraph VII of
the Plan to purchase Stock which does not constitute an Incentive Stock Option.


(u)"Option" means an Award granted under Paragraph VII of the Plan and includes
both Incentive Stock Options to purchase Stock and Nonqualified Stock Options to
purchase Stock.


(v)"Option Agreement" means a written agreement between the Company and a Holder
with respect to an Option.


(w)"Outside Director" means a director serving on the Board who is an "outside
director" within the meaning of Code Section 162(m) and Treasury Regulations
Section 1.162-27(e)(3) or any successor to such statute and regulation.


(x)"Parent Corporation" means a "parent corporation" of the Company within the
meaning of Code Section 424(e).




2

--------------------------------------------------------------------------------





(y)"Performance Compensation Award" means any Award designated by the Committee
as a Performance Compensation Award pursuant to Paragraph X of the Plan.


(z)"Performance Criteria" means means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan. The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company and/or an Affiliate (or a division, business unit or
operational unit thereof) and shall be limited to the following:


(i)    the price of a share of Stock;
(ii)    the Company's earnings per share;
(iii)    the Company's net earnings;
(iv)    the return on shareholders' equity achieved by the Company;
(v)    the Company's return on assets;
(vi)    the Company's net interest margin; or
(vii)    the Company's efficiency ratio.
Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any division, business unit or operational unit of the Company and/or
an Affiliate or any combination thereof, as the Committee may deem appropriate,
or any of the above Performance Criteria as compared to the performance of a
group of comparable companies, or published or special index that the Committee,
in its sole discretion, deems appropriate, or the Committee may select
Performance Criterion (i) above as compared to various stock market indices. The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph. To the extent required under Code Section
162(m), the Committee shall, within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under Code Section
162(m)), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period. In the event
that applicable tax and/or securities laws change to permit Committee discretion
to alter the governing Performance Criteria without obtaining stockholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining stockholder approval.
(aa)"Performance Formula" means, for a Performance Period, one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Holder, whether all, some
portion but less than all, or none of the Performance Compensation Award has
been earned for the Performance Period.


(bb)    "Performance Goals" means, for a Performance Period, one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
ninety (90) days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Code Section 162(m)), or at any time thereafter
(but only to the extent the exercise of such authority after such period would
not cause the Performance Compensation Awards granted to any Holder for the
Performance Period to fail to qualify as "performance-based compensation" under
Code Section 162(m)), in its sole and absolute discretion, to adjust or modify
the calculation of a Performance Goal for such Performance Period (provided,
that if an Award is intended to constitute "performance based compensation"
under Code Section 162(m), such adjustment or modification may be made only to
the extent permitted under Code Section 162(m)) in order to prevent the dilution
or enlargement of the rights of Holders based on the following events:


(i)    asset write-downs;
(ii)    litigation or claim judgments or settlements;
(iii)    the effect of changes in tax laws, accounting principles, or other laws
or regulatory rules affecting reported results;
(iv)    any reorganization and restructuring programs;


3

--------------------------------------------------------------------------------





(v)    extraordinary nonrecurring items as described in Accounting Principles
Board Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year;
(vi)    acquisitions or divestitures;
(vii)    any other specific unusual or nonrecurring events, or objectively
determinable category thereof;
(viii)    foreign exchange gains and losses; and
(ix)    a change in the Company’s fiscal year.
(cc)    "Performance Period" means one or more periods of time as the Committee
may select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Holder’s right to and the payment of a
Performance Compensation Award.


(dd)    "Phantom Stock Award" means an Award granted under Paragraph XI of the
Plan.


(ee)    "Phantom Stock Award Agreement" means a written agreement between the
Company and a Holder with respect to a Phantom Stock Award.


(ff)    "Plan" means the Allegiance Bancshares, Inc. 2015 Amended and Restated
Stock Awards and Incentive Plan, as amended from time to time.


(gg)    "Restricted Stock Agreement" means a written agreement between the
Company and a Holder with respect to a Restricted Stock Award.


(hh)    "Restricted Stock Award" means an Award granted under Paragraph IX of
the Plan.


(ii)    "Rule 16b-3" means SEC Rule 16b-3 promulgated under the 1934 Act, as
such may be amended from time to time, and any successor rule, regulation or
statute fulfilling the same or a similar function.


(jj)    "Spread" means, in the case of a Stock Appreciation Right, an amount
equal to the excess, if any, of the Fair Market Value of a share of Stock on the
date such right is exercised over the exercise price of such Stock Appreciation
Right.


(kk)    "Stock" means the common stock, $1.00 par value of the Company.


(ll)    "Stock Appreciation Right" means an Award granted under Paragraph VIII
of the Plan.


(mm)    "Stock Appreciation Rights Agreement" means a written agreement between
the Company and a Holder with respect to an Award of Stock Appreciation Rights.


(nn)    "Subsidiary Corporation" means a "subsidiary corporation" of the Company
within the meaning of Code Section 424(f).


III. EFFECTIVE DATE AND DURATION OF THE PLAN


The Board adopted the Plan as amended and restated on February 27, 2015, subject
to the approval of the Company's shareholders at the 2015 annual shareholders
meeting. No Awards may be granted under the Plan after the tenth anniversary of
the Effective Date. The Plan shall remain in effect until all Awards granted
under the Plan have been satisfied or expired.
IV. ADMINISTRATION


(a)Committee. The Plan shall be administered by the Committee. The Committee
shall hold its meetings at such times and places as it may determine. A majority
of its members shall constitute a quorum, and all determinations of the
Committee shall be made by not less than a majority of its members. Any decision
or determination reduced to writing and signed by a majority of the members
shall be fully effective as if it had been made by a majority vote of its
members at a meeting duly called and held. The Committee may designate the
Secretary of the Company or other Company employees to assist the Committee in


4

--------------------------------------------------------------------------------





the administration of this Plan, and may grant authority to such persons to
execute Award agreements or other documents on behalf of the Committee and the
Company.


(b)Powers. Subject to the terms of the Plan, the Committee's charter and
applicable laws, and in addition to other express powers and authorization
conferred by the Plan, the Committee shall have the authority:


(i)     to construe and interpret the Plan and apply its provisions;
(ii)    to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;
(iii)    to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;
(iv)    to delegate its authority to one or more officers of the Company with
respect to Awards that do not involve "covered employees" or "insiders" within
the meaning of Section 16 of the Exchange Act;
(v)    to determine when Awards are to be granted under the Plan and the
applicable date of grant;
(vi)    from time to time to select, subject to the limitations set forth in
this Plan, those Holders to whom Awards shall be granted;
(vii)    to determine the number of shares of Stock to be made subject to each
Award;
(viii)    to determine whether each Option is to be an Incentive Stock Option or
a Nonqualified Stock Option;
(ix)    to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;
(x)    to designate an Award (including a cash bonus) as a Performance
Compensation Award and to select the Performance Criteria that will be used to
establish the Performance Goals;
(xi)    to amend any outstanding Awards, including for the purpose of modifying
the time or manner of vesting, or the term of any outstanding Award; provided,
however, that if any such amendment impairs a Holder's rights or increases a
Holder's obligations under his or her Award or creates or increases a Holder's
federal income tax liability with respect to an Award, such amendment shall also
be subject to the Holder's consent;
(xii)    to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;
(xii)    to interpret, administer, reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and
(xiv)    to exercise discretion to make any and all other determinations which
it determines to be necessary or advisable for the administration of the Plan.
The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification effects a repricing,
shareholder approval shall be required before the repricing is effective.
(c)Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan. The determinations of the
Committee on the matters referred to in this Article IV shall be conclusive.


(d)Expenses. All expenses and liabilities incurred by the Committee in the
administration of this Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants or other persons to assist the
Committee in the carrying out of its duties hereunder.




5

--------------------------------------------------------------------------------





V. STOCK SUBJECT TO THE PLAN


(a)    Stock Grant and Award Limits. The Committee may from time to time grant
Awards to one or more employees, directors or consultants determined by it to be
eligible for participation in the Plan in accordance with the provisions of
Paragraph VI. Subject to Paragraph XII, the maximum aggregate number of shares
of Stock for which Awards may be granted under the Plan is 1,460,000 (inclusive
of shares granted with respect to Awards prior to the Effective Date), any or
all of which may be issued through Incentive Stock Options. To the extent that
an Award lapses or is canceled or forfeited, or the rights of its Holder
terminate or the Award is settled in cash, any Stock subject to such Award shall
again be available for grant under an Award. Notwithstanding anything to the
contrary contained herein: (i) shares of Stock surrendered or withheld in
payment of the exercise price of an Option shall count against the aggregate
plan limit described above and shall not again be made available for the grant
of Awards under the Plan; and (ii) shares of Stock withheld by the Company to
satisfy any tax withholding obligation shall count against the aggregate plan
limit described above and shall not again be made available for the grant of
Awards under the Plan. Any shares of Stock which may remain unissued and which
are not subject to out-standing Awards at the termina-tion of this Plan shall
cease to be reserved for the purpose of this Plan, but until termi-nation of
this Plan or the termination of the last of the Awards granted under this Plan,
whichever last occurs, the Company shall at all times reserve a sufficient
number of shares to meet the require-ments of this Plan. No fractional shares of
Stock shall be delivered, nor shall any cash in lieu of fractional shares be
paid.


(b)    Notwithstanding any provision in the Plan to the contrary, no more than
100,000 shares of Stock may be subject to Options granted under the Plan to any
one individual during any one year period, no more than 50,000 shares of Stock
may be subject to Stock Appreciation Rights granted under the Plan to any one
individual during any one year period, no more than 100,000 shares of Stock may
be granted under the Plan as a Restricted Stock Award to any one individual
during any one year period, and no more than 100,000 shares of Stock may be
granted under the Plan as a Phantom Stock Award to any one individual during any
one year period. The number of shares of Stock that may be issued to individuals
as set forth in the preceding sentence shall be subject to adjustment in the
same manner as provided in Paragraph XII hereof with respect to shares of Stock
subject to Options, Stock Appreciation Rights, Restricted Stock Awards or
Phantom Stock Awards then outstanding. The limitations set forth in this
paragraph shall be applied in a manner which will permit compensation generated
under the Plan with respect to "covered employees" to constitute
"performance-based" compensation for purposes of Code Section 162(m), including,
without limitation, counting against such maximum number of shares of Stock, to
the extent required under Code Section 162(m) and applicable interpretive
authority thereunder, any shares of Stock subject to Options or Stock
Appreciation Rights that expire, are canceled or repriced or Restricted Stock
Awards or Phantom Stock Awards that are forfeited.


(c)    Stock Offered. The stock to be offered pursuant to the grant of an Award
may be authorized but unissued Stock or Stock previously issued and outstanding
and reacquired by the Company.


VI. ELIGIBILITY


The Committee, in its sole discretion, shall determine who shall receive Awards
under the Plan. Awards other than Incentive Stock Options may be granted to all
employees, directors and consultants of the Company or its Affiliates, including
Affiliates that become such after adoption of the Plan. Incentive Stock Options
may be granted to all employees of the Company or its Affiliates, including
Affiliates that become such after adoption of the Plan. A recipient of an Award
must be an employee, director or consultant at the time the Award is granted. An
Award may be granted on more than one occasion to the same person, and, subject
to the limitations set forth in the Plan, such Award may include an Incentive
Stock Option or a Nonqualified Stock Option, a Stock Appreciation Right, a
Restricted Stock Award, a Performance Award, a Phantom Stock Award or any
combination thereof.
VII. STOCK OPTIONS


(a)    Option Period. The term of each Option shall be as specified by the
Committee at the date of grant.


(b)    Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as determined by the Committee.


(c)    Special Limitations on Incentive Stock Options. Except as otherwise
provided under the Code or applicable regulations, to the extent that the
aggregate Fair Market Value (determined at the time the option is granted) of
the Stock with respect to which Incentive Stock Options (determined without
regard to this sentence) are exercisable for the first time by any Holder during
any calendar year under all plans of the Company and its Parent Corporation or
Subsidiary Corporations exceeds $100,000, such options shall be treated as
Nonqualified Stock Options. The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of a Holder's Incentive Stock Options will not constitute
Incentive Stock Options because of such limitation and shall notify the Holder
of such


6

--------------------------------------------------------------------------------





determination as soon as practicable after such determination. No Incentive
Stock Option shall be granted to an individual if, at the time the Option is
granted, such individual owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of its Parent
Corporation or Subsidiary Corporation, within the meaning of Code
Section 422(b)(6), unless (i) at the time such Option is granted the exercise
price is at least 110% of the Fair Market Value of the Stock subject to the
Option and (ii) such Option by its terms is not exercisable after the expiration
of five years from the date of grant.


(d)    Option Agreement. Each Option shall be evidenced by an Option Agreement
in such form and containing such provisions not inconsistent with the provisions
of the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Incentive Stock Option under Code
Section 422. An Option Agreement may provide for the payment of the exercise
price, in whole or in part, (i) by cash or certified or bank check, or (ii) in
the discretion of the Committee, upon such terms as the Committee shall approve:
(A) by delivery to the Company of other shares of Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the exercise price (or portion thereof) due for the number of shares of Stock
being acquired, or by means of attestation whereby the Holder identifies for
delivery specific shares of Stock that have a Fair Market Value on the date of
attestation equal to the exercise price (or portion thereof) and receives a
number of shares of Stock equal to the difference between the number of shares
of Stock thereby purchased and the number of identified attestation shares of
Stock (a “Share for Share Exchange”); (B) by a “cashless” exercise program
established with a broker; (C) by reduction in the number of shares of Stock
otherwise deliverable upon exercise of such Option with a Fair Market Value
equal to the aggregate exercise price at the time of exercise; or (D) in any
other form of legal consideration that may be acceptable to the Committee. Each
Option shall specify the effect of termination of employment or service as a
director or consultant (by retirement, disability, death or otherwise) on the
exercisability of the Option. An Option Agreement may also include, without
limitation, provisions relating to (i) vesting of Options, subject to the
provisions hereof accelerating such vesting on a Change of Control, (ii) tax
matters (including provisions (y) permitting the delivery of additional shares
of Stock or the withholding of shares of Stock from those acquired upon exercise
to satisfy federal or state income tax withholding requirements and (z) dealing
with any other applicable employee wage withholding requirements), and (iii) any
other matters not inconsistent with the terms and provisions of this Plan that
the Committee shall in its sole discretion determine. The terms and conditions
of the respective Option Agreements need not be identical.


(e)    Exercise Price and Payment. The price at which a share of Stock may be
purchased upon exercise of an Option shall be determined by the Committee, but
(i) such exercise price shall never be less than the Fair Market Value of Stock
on the date the Option is granted and (ii) such exercise price shall be subject
to adjustment as provided in Paragraph XII. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Code
Section 424(a) or 409A. The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company. The exercise price
of the Option or portion thereof shall be paid in full in the manner prescribed
by the Committee.


(f)    Shareholder Rights and Privileges. The Holder shall be entitled to all
the privileges and rights of a shareholder only with respect to such shares of
Stock as have been purchased under the Option and for which certificates of
stock have been registered in the Holder's name.


(g)    Options and Rights in Substitution for Stock Options Granted by Other
Corporations. Options and Stock Appreciation Rights may be granted under the
Plan from time to time in substitution for stock options held by individuals
employed by corporations who become employees as a result of a merger or
consolidation of the employing corporation with the Company, an Affiliate, or
any Subsidiary Corporation, or the acquisition by the Company, an Affiliate or a
Subsidiary Corporation of the assets of the employing corporation, or the
acquisition by the Company, an Affiliate or a Subsidiary Corporation of stock of
the employing corporation with the result that such employing corporation
becomes a Subsidiary Corporation.


VIII. STOCK APPRECIATION RIGHTS


(a)    Stock Appreciation Rights. A Stock Appreciation Right is the right to
receive an amount equal to the Spread with respect to a share of Stock upon the
exercise of such Stock Appreciation Right. Stock Appreciation Rights may be
granted in connection with the grant of an Option, in which case the Option
Agreement will provide that exercise of Stock Appreciation Rights will result in
the surrender of the right to purchase the shares under the Option as to which
the Stock Appreciation Rights were exercised. Alternatively, Stock Appreciation
Rights may be granted independently of Options in which case each Award of Stock
Appreciation Rights shall be evidenced by a Stock Appreciation Rights Agreement
which shall contain such terms and conditions as may be approved by the
Committee. The Spread with respect to a Stock Appreciation Right may be payable
either in cash, shares of Stock with a Fair Market Value equal to the Spread or
in a combination of cash and shares of Stock. With respect to Stock Appreciation
Rights that are subject to Section 16 of the 1934 Act, however, the Committee
shall, except as provided in Paragraph XII(c), retain sole discretion (i) to
determine the form in which payment of the Stock Appreciation Right will be made
(i.e., cash, securities or any combination thereof) or (ii) to approve an
election by a Holder to receive cash in full or partial settlement


7

--------------------------------------------------------------------------------





of Stock Appreciation Rights. Each Stock Appreciation Rights Agreement shall
specify the effect of termination of employment or service as a director or
consultant (by retirement, disability, death or otherwise) on the exercisability
of the Stock Appreciation Rights.


(b)    Other Terms and Conditions. At the time of such Award, the Committee may,
in its sole discretion, prescribe additional terms, conditions or restrictions
relating to Stock Appreciation Rights. Such additional terms, conditions or
restrictions shall be set forth in the Stock Appreciation Rights Agreement made
in conjunction with the Award. Such Stock Appreciation Rights Agreements may
also include, without limitation, provisions relating to (i) vesting of Awards,
subject to the provisions hereof accelerating vesting on a Change of Control,
(ii) tax matters (including provisions covering applicable wage withholding
requirements), and (iii) any other matters not inconsistent with the terms and
provisions of this Plan, that the Committee shall in its sole discretion
determine. The terms and conditions of the respective Stock Appreciation Rights
Agreements need not be identical.


(c)    Exercise Price. The exercise price of each Stock Appreciation Right shall
be determined by the Committee, but such exercise price (i) shall never be less
than the Fair Market Value of a share of Stock on the date the Stock
Appreciation Right is granted (or such greater exercise price as may be required
if such Stock Appreciation Right is granted in connection with an Incentive
Stock Option that must have an exercise price equal to 110% of the Fair Market
Value of the Stock on the date of grant pursuant to Paragraph VII(c)) and
(ii) shall be subject to adjustment as provided in Paragraph XII.


(d)    Exercise Period. The term of each Stock Appreciation Right shall be as
specified by the Committee at the date of grant.


(e)    Limitations on Exercise of Stock Appreciation Right. A Stock Appreciation
Right shall be exercisable in whole or in such installments and at such times as
determined by the Committee.


IX. RESTRICTED STOCK AWARDS


(a)    Forfeiture Restrictions to be Established by the Committee. Shares of
Stock that are the subject of a Restricted Stock Award shall be subject to
restrictions on disposition by the Holder and an obligation of the Holder to
forfeit and surrender the shares to the Company under certain circumstances (the
"Forfeiture Restrictions"). The Forfeiture Restrictions shall be determined by
the Committee in its sole discretion and set forth in the Restricted Stock
Agreement, and the Committee may provide that the Forfeiture Restrictions shall
lapse upon (i) the attainment of one or more performance goals established by
the Committee, (ii) the Holder's continued employment with the Employer for a
specified period of time, or (iii) a combination of the factors listed in
clauses (i) and (ii) of this sentence. Each Restricted Stock Award may have
different Forfeiture Restrictions, in the discretion of the Committee. The
Forfeiture Restrictions applicable to a particular Restricted Stock Award shall
not be changed except as permitted by Paragraph IX(b) or Paragraph XII.


(b)    Other Terms and Conditions. Stock awarded pursuant to a Restricted Stock
Award shall be represented by a stock certificate registered in the name of the
Holder of such Restricted Stock Award. Unless otherwise provided in the
Restricted Stock Agreement, the Holder shall have the right to receive dividends
with respect to Stock subject to a Restricted Stock Award, to vote Stock subject
thereto and to enjoy all other shareholder rights, except that (i) the Holder
shall not be entitled to delivery of the stock certificate until the Forfeiture
Restrictions shall have expired, (ii) the Company shall retain custody of the
Stock until the Forfeiture Restrictions shall have expired, (iii) the Holder may
not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Stock until the Forfeiture Restrictions shall have expired, and (iv) a breach of
the terms and conditions established by the Committee pursuant to the Restricted
Stock Agreement shall cause a forfeiture of the Restricted Stock Award. Unless
otherwise provided in a Restricted Stock Agreement, dividends payable with
respect to a Restricted Stock Award will be paid to a Holder in cash on the day
on which the corresponding dividend on shares of Stock is paid to shareholders,
or as soon as administratively practicable thereafter, but in no event later
than the fifteenth (15th) day of the third calendar month following the day on
which the corresponding dividend on shares of Stock is paid to shareholders. The
Committee may provide in a Restricted Stock Agreement that payment of dividends
with respect to a Restricted Stock Award shall be subject to the attainment of
one or more performance goals established by the Committee that are based on the
criteria set forth in paragraph (a) above.


At the time of such Award, the Committee may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to Restricted Stock
Awards, including, but not limited to, rules pertaining to the termination of
employment or service as a director or consultant (by retirement, disability,
death or otherwise) of a Holder prior to expiration of the Forfeiture
Restrictions. Such additional terms, conditions or restrictions shall be set
forth in a Restricted Stock Agreement made in conjunction with the Award. Such
Restricted Stock Agreement may also include, without limitation, provisions
relating to (i) vesting of Awards, subject to any provisions hereof accelerating
vesting on a Change of Control, (ii) tax matters (including provisions (y)
covering any applicable employee wage withholding requirements and (z) requiring
or prohibiting an election by the Holder under Code


8

--------------------------------------------------------------------------------





Section 83(b)), and (iii) any other matters not inconsistent with the terms and
provisions of this Plan that the Committee shall in its sole discretion
determine. The terms and conditions of the respective Restricted Stock
Agreements need not be identical.
(c)    Payment for Restricted Stock. The Committee shall determine the amount
and form of any payment for Stock received pursuant to a Restricted Stock Award,
provided that in the absence of such a determination, a Holder shall not be
required to make any payment for Stock received pursuant to a Restricted Stock
Award, except to the extent otherwise required by law.


(d)    Agreements. At the time any Award is made under this Paragraph IX, the
Company and the Holder shall enter into a Restricted Stock Agreement setting
forth each of the matters as the Committee may determine to be appropriate. The
terms and provisions of the respective Restricted Stock Agreements need not be
identical.


(e)    Certification. With respect to a Restricted Stock Award granted to a
"covered employee," if the lapse of the Forfeiture Restrictions imposed upon
such Restricted Stock Award, or the payment of dividends with respect to such
Restricted Stock Award, is conditioned in whole or in part on the attainment of
performance goals, the Committee shall certify in writing whether such
performance goals and any other conditions on the lapse of Forfeiture
Restrictions or payment of dividends have been satisfied.
X. PERFORMANCE-BASED COMPENSATION


(a)    The Committee shall have the authority, at the time of grant of any Award
described in this Plan (other than Options and Stock Appreciation Rights granted
with an exercise price equal to or greater than the Fair Market Value per share
of Stock on the date of grant), to designate such Award or a portion of such
Award as a “Performance Compensation Award” in order to qualify such Award as
"performance-based compensation" under Code Section 162(m). In addition, the
Committee shall have the authority to make an Award of a cash bonus to any
Holder and designate such Award as a Performance Compensation Award in order to
qualify such Award as "performance-based compensation" under Code Section
162(m). The maximum amount that can be paid in any calendar year to any Holder
pursuant to such a cash bonus Award described in the preceding sentence shall be
$500,000.


(b)    The Committee will, in its sole discretion, designate within the first 90
days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Code Section 162(m)) which Holders will be eligible to
receive Performance Compensation Awards in respect of such Performance Period.
However, designation of a Holder eligible to receive an Award hereunder for a
Performance Period shall not in any manner entitle the Holder to receive payment
in respect of any Performance Compensation Award for such Performance Period.
The determination as to whether or not such Holder becomes entitled to payment
in respect of any Performance Compensation Award shall be decided solely in
accordance with the provisions of this Paragraph X. Moreover, designation of a
Holder eligible to receive an Award hereunder for a particular Performance
Period shall not require designation of such Holder eligible to receive an Award
hereunder in any subsequent Performance Period and designation of one person as
a Holder eligible to receive an Award hereunder shall not require designation of
any other person as a Holder eligible to receive an Award hereunder in such
period or in any other period.


(c)    With regard to a particular Performance Period, the Committee shall have
full discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Code Section 162(m)), the Committee shall, with
regard to the Performance Compensation Awards to be issued for such Performance
Period, exercise its discretion with respect to each of the matters enumerated
in the immediately preceding sentence of this Paragraph X(c) and record the same
in writing.


(d)    Payment of Performance Compensation Awards.


(i)    Unless otherwise provided in the applicable Award Agreement, a Holder
must be employed by the Company or an Affiliate on the last day of a Performance
Period to be eligible for payment in respect of a Performance Compensation Award
for such Performance Period.
(ii)    A Holder shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that: (A) the applicable
Performance Goals are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Holder's Performance Compensation Award has been earned for the Performance
Period.
(iii)    Following the completion of a Performance Period and prior to the
payment of any Performance Compensation Award, the Committee shall review and
certify in writing whether, and to what extent, the Performance


9

--------------------------------------------------------------------------------





Goals for the Performance Period have been achieved and, if so, calculate and
certify in writing the amount of the Performance Compensation Awards earned for
the Performance Period based upon the Performance Formula. The Committee shall
then determine the actual size of each Holder's Performance Compensation Award
for the Performance Period and, in so doing, may apply negative discretion in
accordance with Paragraph X(d)(iv) hereof, if and when it deems appropriate.
(iv)    In determining the actual size of an individual Performance Compensation
Award for a Performance Period, the Committee may reduce or eliminate the amount
of the Performance Compensation Award earned under the Performance Formula in
the Performance Period through the use of negative discretion if, in its sole
judgment, such reduction or elimination is appropriate; provided that the
exercise of such discretion would not cause the Performance Compensation Award
to fail to qualify as "performance-based compensation" under Code Section
162(m). With respect to any Performance Compensation Award intended to
constitute "performance-based compensation" under Code Section 162(m), the
Committee shall not have the discretion to (A) grant or provide payment in
respect of Performance Compensation Awards for a Performance Period if the
Performance Goals for such Performance Period have not been attained; (B)
increase a Performance Compensation Award above the maximum amount payable under
Paragraph V(b) of the Plan; or (C) cause an increase in a Holder's Performance
Compensation Award as a result of the use of negative discretion with respect to
another Holder's Performance Compensation Award.
(v)    Performance Compensation Awards granted for a Performance Period shall be
paid to Holders as soon as administratively practicable following completion of
the certifications required by this Paragraph X.
(vi)    If, after the attainment of the applicable Performance Goals, payment of
a Performance Compensation Award in cash is accelerated to an earlier date, the
amount paid will be discounted to reasonably reflect the time value of money.
Any Performance Compensation Award that has been deferred shall not (between the
date as of which the Award is deferred and the payment date) increase (A) with
respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee or (B) with respect to a Performance Compensation Award
that is payable in Stock, by an amount greater than the appreciation of a share
of Stock from the date such Award is deferred to the payment date.
(vii)    With respect to any Performance Compensation Award intended to
constitute "performance-based compensation" under Code Section 162(m), no amount
shall be paid unless the shareholder approval requirements under Code Section
162(m) and Treasury Regulations Section 1.162-27(e)(4) or any successor to such
statute and regulation have been satisfied.
XI. PHANTOM STOCK AWARDS


(a)    Phantom Stock Awards. Phantom Stock Awards are rights to receive shares
of Stock (or cash in an amount equal to the Fair Market Value thereof), or
rights to receive an amount equal to any appreciation in the Fair Market Value
of Stock (or portion thereof) over a specified period of time, which vest over a
period of time or upon the occurrence of an event (including without limitation
a Change of Control) as established by the Committee, without payment of any
amounts by the Holder thereof (except to the extent otherwise required by law)
or satisfaction of any performance criteria or objectives. Each Phantom Stock
Award shall have a maximum value established by the Committee at the time of
such Award.


(b)    Award Period. The Committee shall establish, with respect to and at the
time of each Phantom Stock Award, a period over which or the event upon which
the Award shall vest with respect to the Holder.


(c)    Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee shall take into account an employee's responsibility level,
performance, potential, other Awards and such other considerations as it deems
appropriate.


(d)    Payment. Following the end of the vesting period for a Phantom Stock
Award, but in no event later than March 15 of the calendar year immediately
following the calendar year in which the vesting period ends, the Holder of a
Phantom Stock Award shall be entitled to receive payment of an amount, not
exceeding the maximum value of the Phantom Stock Award, based on the then vested
value of the Award. Payment of a Phantom Stock Award may be made in cash, Stock
or a combination thereof as determined by the Committee. Payment shall be made
in a lump sum. Any payment to be made in Stock shall be based on the Fair Market
Value of the Stock on the payment date. Cash dividend equivalents may be paid
during or after the vesting period with respect to a Phantom Stock Award, as
determined by the Committee.




10

--------------------------------------------------------------------------------





(e)    Termination of Employment. A Phantom Stock Award shall terminate if the
Holder does not remain continuously in the employ of the Employer at all times
during the applicable vesting period, except as may be determined by the
Committee or as may otherwise be provided in the Award at the time granted.


(f)    Agreements. At the time any Award is made under this Paragraph XI, the
Company and the Holder shall enter into a Phantom Stock Award Agreement setting
forth each of the matters contemplated hereby and, in addition, such matters as
are set forth in Paragraph IX(b) as the Committee may determine to be
appropriate. The terms and provisions of the respective agreements need not be
identical.


XII. RECAPITALIZATION OR REORGANIZATION


(a)    The shares with respect to which Awards may be granted are shares of
Stock as presently constituted, but if, and whenever, prior to the expiration of
an Award theretofore granted, the Company shall effect a subdivision or
consolidation by the Company, the number of shares of Stock with respect to
which such Award may thereafter be exercised or satisfied, as applicable, (i) in
the event of an increase in the number of outstanding shares shall be
proportionately increased, and the exercise price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares shall be proportionately reduced, and the exercise price per
share shall be proportionately increased.


(b)    If the Company recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise or satisfaction, as applicable, of an Award
theretofore granted the Holder shall be entitled to (or entitled to purchase, if
applicable) under such Award, in lieu of the number of shares of Stock then
covered by such Award, the number and class of shares of stock and securities to
which the Holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to such recapitalization, the Holder had
been the holder of record of the number of shares of Stock then covered by such
Award.


(c)    In the event of a Change of Control, all outstanding Awards shall
immediately vest and become exercisable or satisfiable, as applicable, and the
Committee, in its discretion, may take any other action with respect to
outstanding Awards that it deems appropriate, which action may vary among Awards
granted to individual Holders; provided, however, that such action shall not
reduce the value of an Award. In particular, with respect to Options, the
actions the Committee may take upon a Change of Control include, but are not
limited to, the following: (i) accelerating the time at which Options then
outstanding may be exercised so that such Options may be exercised in full for a
limited period of time on or before a specified date (before or after such
Change of Control) fixed by the Committee, after which specified date all
unexercised Options and all rights of Holders thereunder shall terminate, (ii)
requiring the mandatory surrender to the Company by selected Holders of some or
all of the outstanding Options held by such Holders (irrespective of whether
such Options are then exercisable) as of a date, before or after such Change of
Control, specified by the Committee, in which event the Committee shall
thereupon cancel such Options and the Company shall pay to each such Holder an
amount of cash per share equal to the excess, if any, of the Change of Control
Value of the shares subject to such Option over the exercise price(s) under such
Options for such shares, (iii) make such adjustments to Options then outstanding
as the Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Options then outstanding), or (iv) provide that the
number and class of shares of Stock covered by an Option theretofore granted
shall be adjusted so that such Option shall thereafter cover the number and
class of shares of Stock or other securities or property (including, without
limitation, cash) to which the Holder would have been entitled pursuant to the
terms of the agreement of merger, consolidation or sale of assets and
dissolution if, immediately prior to such merger, consolidation or sale of
assets and dissolution, the Holder had been the holder of record of the number
of shares of Stock then covered by such Option. The provisions contained in this
paragraph shall not terminate any rights of the Holder to further payments
pursuant to any other agreement with the Company following a Change of Control.


(d)    In the event of changes in the outstanding Stock by reason of
recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Paragraph XII,
any outstanding Awards and any agreements evidencing such Awards shall be
subject to adjustment by the Committee at its discretion as to the number and
price of shares of Stock or other consideration subject to such Awards. In the
event of any such change in the outstanding Stock, the aggregate number of
shares available under the Plan may be appropriately adjusted by the Committee,
whose determination shall be conclusive.


(e)    The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding.




11

--------------------------------------------------------------------------------





(f)    Any adjustment provided for in Subparagraphs (a), (b), (c) or (d) above
shall be subject to any required shareholder action.


(g)    Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares of obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to Awards theretofore granted or the exercise price per
share, if applicable.


XIII. AMENDMENT AND TERMINATION OF THE PLAN


The Board in its discretion may terminate the Plan at any time with respect to
any shares for which Awards have not theretofore been granted. The Board shall
have the right to alter or amend the Plan or any part thereof from time to time;
provided that, except as provided herein or in an agreement governing an Award,
no change in any Award theretofore granted may be made which would impair the
rights of the Holder without the consent of the Holder (unless such change is
required in order to cause the benefits under the Plan to qualify as
performance-based compensation within the meaning of Code Section 162(m), if
applicable, and applicable interpretive authority thereunder), and provided,
further, that the Board may not, without approval of the shareholders, amend the
Plan in a manner requiring shareholder approval to satisfy any applicable laws,
rules, regulations or securities exchange listing requirements. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on stockholder approval. The Board may, in its
sole discretion, submit any other amendment to the Plan for shareholder
approval. It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide Holders with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Incentive Stock Options or to
the nonqualified deferred compensation provisions of Code Section 409A and/or to
bring the Plan and/or Awards granted under it into compliance therewith.
XIV. MISCELLANEOUS


(a)    No Right to An Award. Neither the adoption of the Plan by the Company nor
any action of the Board or the Committee shall be deemed to give an employee any
right to be granted an Award to purchase Stock, a right to a Stock Appreciation
Right, a Restricted Stock Award, a Performance Award or a Phantom Stock Award or
any of the rights hereunder except as may be evidenced by an Award or by an
Option Agreement, Stock Appreciation Rights Agreement, Restricted Stock
Agreement, Performance Award Agreement or Phantom Stock Award Agreement on
behalf of the Company, and then only to the extent and on the terms and
conditions expressly set forth therein. The Plan shall be unfunded. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of funds or assets to assure the payment of any Award.


(b)    Employees' Rights Unsecured. The right of an employee to receive Stock,
cash or any other payment under this Plan shall be an unsecured claim against
the general assets of the Company. The Company may, but shall not be obligated
to, acquire shares of Stock from time to time in anticipation of its obligations
under this Plan, but a Holder shall have no right in or against any shares of
Stock so acquired. All Stock shall constitute the general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
deems appropriate.


(c)    No Employment Rights Conferred. Nothing contained in the Plan shall
(i) confer upon any employee any right with respect to continuation of
employment with any Employer or (ii) interfere in any way with the right of any
Employer to terminate an employee's employment at any time.


(d)    Securities Laws. No shares of Stock shall be purchased or sold hereunder
unless and until (a) any then applicable requirements of state or federal laws
and regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel and (b) if required to do so by the Company, the Holder
has executed and delivered to the Company a letter of investment intent in such
form and containing such provisions as the Committee may require. The Company
shall use reasonable efforts to seek to obtain from each regulatory commission
or agency having jurisdiction over the Plan such authority as may be required to
grant Awards and to issue and sell shares of Stock upon exercise of the Awards;
provided, however, that this undertaking shall not require the Company to
register under the Securities Act of 1933, as amended, the Plan, any Award or
any Stock issued or issuable pursuant to any such Award. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of Stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell Stock upon exercise of such
Awards unless and until such authority is obtained.




12

--------------------------------------------------------------------------------





(e)    Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, a Holder may satisfy
any federal, state or local tax withholding obligation relating to the exercise
or acquisition of Stock under an Award by any of the following means (in
addition to the Company's right to withhold from any compensation paid to the
Holder by the Company) or by a combination of such means: (a) tendering a cash
payment; (b) authorizing the Company to withhold shares of Stock from the shares
of Stock otherwise issuable to the Holder as a result of the exercise or
acquisition of Stock under the Award, provided, however, that no shares of Stock
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or (c) delivering to the Company previously owned and
unencumbered shares of Stock.


(f)    No Restriction on Corporate Action. Nothing contained in the Plan shall
be construed to prevent the Company, an Affiliate or any Subsidiary from taking
any corporate action which is deemed by the Company, an Affiliate or any
Subsidiary to be appropriate or in its best interest, whether or not such action
would have an adverse effect on the Plan or any Award made under the Plan. No
employee, beneficiary or other person shall have any claim against the Company,
an Affiliate or any Subsidiary as a result of any such action.


(g)    Restrictions on Transfer. An Award shall not be transferable otherwise
than by will or the laws of descent and distribution and shall be exercisable
during the Holder's lifetime only by such Holder or the Holder's guardian or
legal representative. Notwithstanding the foregoing, a Holder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Holder, shall thereafter be
entitled to exercise an Option or Stock Appreciation Right.


(h)    Beneficiary Designation. Each Holder may name, from time to time, any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each designation will revoke all
prior designations by the same Holder, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Holder in writing with
the Committee during his lifetime. In the absence of any such designation,
benefits remaining unpaid at the Holder's death shall be paid to his estate.


(i)    Rule 16b-3. It is intended that the Plan and any grant of an Award made
to a person subject to Section 16 of the 1934 Act meet all of the requirements
of Rule 16b‑3. If any provision of the Plan or any such Award would disqualify
the Plan or such Award under, or would otherwise not comply with, Rule 16b‑3,
such provision or Award shall be construed or deemed amended to conform to
Rule 16b‑3.


(j)    Code Section 162(m). If the Company is subject to Code Section 162(m), it
is intended that the Plan comply fully with and meet all the requirements of
Code Section 162(m) so that Awards may, if intended, constitute
"performance-based" compensation within the meaning of such section. If any
provision of the Plan would disqualify the Plan or would not otherwise permit
the Plan to comply with Code Section 162(m) as so intended, such provision shall
be construed or deemed amended to conform to the requirements or provisions of
Code Section 162(m); provided that no such construction or amendment shall have
an adverse effect on the economic value to a Holder of any Award previously
granted hereunder.


(k)    Code Section 409A. It is intended that the Plan and any grant of an Award
to which Code Section 409A is applicable shall satisfy all of the requirements
of such Code section and the applicable regulations issued thereunder to the
extent necessary, and, accordingly, to the maximum extent permitted, the Plan
shall be interpreted and administered to be in compliance therewith. Any
payments described in the Plan that are due within the "short-term deferral
period" as defined in Code Section 409A shall not be treated as deferred
compensation unless applicable laws require otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent required to avoid accelerated
taxation and tax penalties under Code Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to the Plan
during the six (6) month period immediately following a Holder's separation from
service shall instead be paid on the first payroll date after the six-month
anniversary of the Holder's separation from service (or the Holder's death, if
earlier). Notwithstanding the foregoing, neither the Company nor the Committee
shall have any obligation to take any action to prevent the assessment of any
excise tax or penalty on any Holder under Code Section 409A and neither the
Company nor the Committee will have any liability to any Holder for such tax or
penalty.


(l)    Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company's approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights or indemnification to
which such persons may be entitled under the Company's Articles of


13

--------------------------------------------------------------------------------





Association or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.


(m)    Clawback. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).


(n)    Governing Law. This Plan shall be construed in accordance with the laws
of the State of Texas.






14